                                                                     The Honorable John C. Coughenour
 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9    STEPHANIE BYE
                                                               No. C18-1279-JCC
10                               Plaintiff,
11           v.                                                STIPULATED PROTECTIVE
                                                               ORDER
12    AUGMENIX, INC.,
13                               Defendants.
14

15    1.     PURPOSES AND LIMITATIONS

16           Discovery in this action is likely to involve production of confidential, proprietary, or

17    private information for which special protection may be warranted. Accordingly, the parties

18    hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

19    parties acknowledge that this agreement is consistent with Local Civil Rule 26(c). It does not

20    confer blanket protection on all disclosures or responses to discovery, the protection it affords

21    from public disclosure and use extends only to the limited information or items that are entitled

22    to confidential treatment under the applicable legal principles, and it does not presumptively

23    entitle parties to file confidential information under seal.

24    2.     “CONFIDENTIAL” MATERIAL

25           “Confidential” material shall include the following documents and tangible things

26    produced or otherwise exchanged:

27           (1) Customer information;
     STIPULATED PROTECTIVE ORDER
     C18-1279-JCC
     1
 1           (2) Personal information concerning third-parties;

 2           (3) Confidential company policies; and

 3           (4) Any other sensitive or confidential materials subject to protection under Federal Rule

 4    of Civil Procedure 26.

 5    3.     SCOPE

 6           The protections conferred by this agreement cover not only confidential material (as

 7    defined above), but also (1) any information copied or extracted from confidential material; (2)

 8    all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 9    conversations, or presentations by parties or their counsel that might reveal confidential material.

10           However, the protections conferred by this agreement do not cover information that is in

11    the public domain or becomes part of the public domain through trial or otherwise.

12    4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

13           4.1     Basic Principles. A receiving party may use confidential material that is disclosed

14    or produced by another party or by a non-party in connection with this case only for prosecuting,

15    defending, or attempting to settle this litigation. Confidential material may be disclosed only to

16    the categories of persons and under the conditions described in this agreement. Confidential

17    material must be stored and maintained by a receiving party at a location and in a secure manner

18    that ensures that access is limited to the persons authorized under this agreement.

19           4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

20    ordered by the Court or permitted in writing by the designating party, a receiving party may

21    disclose any confidential material only to:

22                   (a)       the receiving party’s counsel of record in this action, as well as employees

23    of counsel to whom it is reasonably necessary to disclose the information for this litigation;

24                   (b)       the officers, directors, and employees (including in house counsel) of the

25    receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

26    agree that a particular document or material produced is for Attorney’s Eyes Only and is so

27    designated;
     STIPULATED PROTECTIVE ORDER
     C18-1279-JCC
     2
 1                   (c)      experts and consultants to whom disclosure is reasonably necessary for

 2    this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

 3    A);

 4                   (d)      the Court, court personnel, and court reporters and their staff;

 5                   (e)      copy or imaging services retained by counsel to assist in the duplication

 6    of confidential material, provided that counsel for the party retaining the copy or imaging service

 7    instructs the service not to disclose any confidential material to third parties and to immediately

 8    return all originals and copies of any confidential material;

 9                   (f)      during their depositions, witnesses in the action to whom disclosure is

10    reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

11    (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Pages of

12    transcribed deposition testimony or exhibits to depositions that reveal confidential material must

13    be separately bound by the court reporter and may not be disclosed to anyone except as permitted

14    under this agreement;

15                   (g)      the author or recipient of a document containing the information or a

16    custodian or other person who otherwise possessed or knew the information.

17           4.3     Filing Confidential Material. Before filing confidential material or discussing or

18    referencing such material in court filings, the filing party shall confer with the designating party,

19    in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

20    remove the confidential designation, whether the document can be redacted, or whether a motion

21    to seal or stipulation and proposed order is warranted. During the meet and confer process, the

22    designating party must identify the basis for sealing the specific confidential information at issue,

23    and the filing party shall include this basis in its motion to seal, along with any objection to

24    sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

25    followed and the standards that will be applied when a party seeks permission from the Court to

26    file material under seal. A party who seeks to maintain the confidentiality of its information must

27    satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion
     STIPULATED PROTECTIVE ORDER
     C18-1279-JCC
     3
 1    to seal. Failure to satisfy this requirement will result in the motion to seal being denied, in

 2    accordance with the strong presumption of public access to the Court’s files.

 3    5.     DESIGNATING PROTECTED MATERIAL

 4           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 5    or non-party that designates information or items for protection under this agreement must take

 6    care to limit any such designation to specific material that qualifies under the appropriate

 7    standards. The designating party must designate for protection only those parts of material,

 8    documents, items, or oral or written communications that qualify, so that other portions of the

 9    material, documents, items, or communications for which protection is not warranted are not

10    swept unjustifiably within the ambit of this agreement.

11           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

12    shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

13    unnecessarily encumber or delay the case development process or to impose unnecessary

14    expenses and burdens on other parties) expose the designating party to sanctions.

15           If it comes to a designating party’s attention that information or items that it designated

16    for protection do not qualify for protection, the designating party must promptly notify all other

17    parties that it is withdrawing the mistaken designation.

18           5.2     Manner and Timing of Designations. Except as otherwise provided in this

19    agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

20    ordered, disclosure or discovery material that qualifies for protection under this agreement must

21    be clearly so designated before or when the material is disclosed or produced.

22                   (a)     Information in documentary form: (e.g., paper or electronic documents

23    and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

24    proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

25    contains confidential material. If only a portion or portions of the material on a page qualifies for

26    protection, the producing party also must clearly identify the protected portion(s) (e.g., by making

27    appropriate markings in the margins).
     STIPULATED PROTECTIVE ORDER
     C18-1279-JCC
     4
 1                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties

 2    and any participating non-parties must identify on the record, during the deposition or other

 3    pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

 4    testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

 5    receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

 6    transcript, or exhibits thereto, as confidential.    If a party or non-party desires to protect

 7    confidential information at trial, the issue should be addressed during the pre-trial conference.

 8                   (c)     Other tangible items: the producing party must affix in a prominent place

 9    on the exterior of the container or containers in which the information or item is stored the word

10    “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

11    the producing party, to the extent practicable, shall identify the protected portion(s).

12           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

13    designate qualified information or items does not, standing alone, waive the designating party’s

14    right to secure protection under this agreement for such material. Upon timely correction of a

15    designation, the receiving party must make reasonable efforts to ensure that the material is treated

16    in accordance with the provisions of this agreement.

17    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

18           6.1     Timing of Challenges. Any party or non-party may challenge a designation of

19    confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

20    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

21    burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

22    challenge a confidentiality designation by electing not to mount a challenge promptly after the

23    original designation is disclosed.

24           6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

25    regarding confidential designations without court involvement. Any motion regarding

26    confidential designations or for a protective order must include a certification, in the motion or

27    in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
     STIPULATED PROTECTIVE ORDER
     C18-1279-JCC
     5
 1    conference with other affected parties in an effort to resolve the dispute without court action. The

 2    certification must list the date, manner, and participants to the conference. A good faith effort to

 3    confer requires a face-to-face meeting or a telephone conference.

 4            6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

 5    intervention, the designating party may file and serve a motion to retain confidentiality under

 6    Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 7    persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 8    made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 9    other parties) may expose the challenging party to sanctions. All parties shall continue to

10    maintain the material in question as confidential until the Court rules on the challenge.

11    7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

12    LITIGATION

13            If a party is served with a subpoena or a court order issued in other litigation that compels

14    disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

15    must:

16                   (a)     promptly notify the designating party in writing and include a copy of the

17    subpoena or court order;

18                   (b)     promptly notify in writing the party who caused the subpoena or order to

19    issue in the other litigation that some or all of the material covered by the subpoena or order is

20    subject to this agreement. Such notification shall include a copy of this agreement; and

21                   (c)     cooperate with respect to all reasonable procedures sought to be pursued

22    by the designating party whose confidential material may be affected.

23    8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

24            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

25    material to any person or in any circumstance not authorized under this agreement, the receiving

26    party must immediately (a) notify in writing the designating party of the unauthorized

27    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
     STIPULATED PROTECTIVE ORDER
     C18-1279-JCC
     6
 1    (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

 2    this agreement, and (d) request that such person or persons execute the “Acknowledgment and

 3    Agreement to Be Bound” that is attached hereto as Exhibit A.

 4    9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 5    MATERIAL

 6           When a producing party gives notice to receiving parties that certain inadvertently

 7    produced material is subject to a claim of privilege or other protection, the obligations of the

 8    receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

 9    provision is not intended to modify whatever procedure may be established in an e-discovery

10    order or agreement that provides for production without prior privilege review. The parties agree

11    to the entry of a non-waiver order under Federal Rule of Evidence 502(d) as set forth herein.

12    10.    NON TERMINATION AND RETURN OF DOCUMENTS

13           Within 60 days after the termination of this action, including all appeals, each receiving

14    party must return all confidential material to the producing party, including all copies, extracts

15    and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

16    destruction.

17           Notwithstanding this provision, counsel are entitled to retain one archival copy of all

18    documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

19    deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

20    work product, even if such materials contain confidential material.

21           The confidentiality obligations imposed by this agreement shall remain in effect until a

22    designating party agrees otherwise in writing or a court orders otherwise.

23           //

24           //

25           //

26           //

27           //
     STIPULATED PROTECTIVE ORDER
     C18-1279-JCC
     7
 1

 2                 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 3    DATED: April 18, 2019                  s/ Jacob M. Downs
 4                                           Jacob M. Downs
                                             Corr Downs PLLC
 5                                           100 W. Harrison St.
                                             N440
 6                                           Seattle, WA 98119-4163
                                             Ph: (206) 962-5041
 7                                           Email: jdowns@corrdowns.com
                                             Attorneys for Plaintiff
 8
      DATED:April 18, 2019                   s/ N. Joseph Wonderly
 9
                                             N. Joseph Wonderly
10                                           Davis Wright Tremaine LLP
                                             920 Fifth Avenue
11                                           Suite 3300
                                             Seattle, WA 98104-1610
12                                           Ph: (206) 622-3150
                                             Email: joewonderly@dwt.com
13                                           Attorneys for Defendant
14
            //
15

16          //

17          //

18          //

19          //

20          //
21          //
22          //
23
            //
24
            //
25
            //
26
            //
27
     STIPULATED PROTECTIVE ORDER
     C18-1279-JCC
     8
 1
             PURSUANT TO STIPULATION, IT IS SO ORDERED
 2
             IT IS FURTHER ORDERED that pursuant to Federal Rule of Evidence 502(d), the
 3
      production of any documents in this proceeding shall not, for the purposes of this proceeding or
 4
      any other federal or state proceeding, constitute a waiver by the producing party of any privilege
 5
      applicable to those documents, including the attorney-client privilege, attorney work-product
 6
      protection, or any other privilege or protection recognized by law.
 7

 8           DATED this 24th day of April 2019
 9
10




                                                           A
11

12

13

14                                                         John C. Coughenour
                                                           UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27
     STIPULATED PROTECTIVE ORDER
     C18-1279-JCC
     9
                                                EXHIBIT A
 1

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,   ____________________________________           [print   or   type   full   name],   of
 4    ____________________________________ [print or type full address], declare under penalty
 5    of perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6    issued by the United States District Court for the Western District of Washington on [date] in the
 7    case of Stephanie Bye v. Augmenix, Inc., C18-1279-JCC (W.D. Wash. 2018). I agree to comply
 8    with and to be bound by all the terms of this Stipulated Protective Order and I understand and
 9    acknowledge that failure to so comply could expose me to sanctions and punishment in the nature
10    of contempt. I solemnly promise that I will not disclose in any manner any information or item
11    that is subject to this Stipulated Protective Order to any person or entity except in strict
12    compliance with the provisions of this Order.
13            I further agree to submit to the jurisdiction of the United States District Court for the
14    Western District of Washington for the purpose of enforcing the terms of this Stipulated
15    Protective Order, even if such enforcement proceedings occur after termination of this action.
16    Date:
17    City and State where sworn and signed:
18    Printed name:
19    Signature:
20

21

22

23

24

25

26

27
     STIPULATED PROTECTIVE ORDER
     C18-1279-JCC
     10
